680 F.3d 374 (2012)
UNITED STATES of America, Plaintiff-Appellant,
v.
Mohamed Ali SAID, a/k/a Mohammed Said, a/k/a Maxamad Cali Saciid; Mohamed Abdi Jama, a/k/a Mohammed Abdi Jamah; Abdicasiis Cabaase; Abdi Razaq Abshir Osman, a/k/a Abdirasaq Abshir; Mohamed Farah, a/k/a Mahamed Farraah Hassan, Defendants-Appellees.
No. 10-4970.
United States Court of Appeals, Fourth Circuit.
Argued: March 25, 2011.
Decided: May 23, 2012.
ARGUED: Benjamin L. Hatch, Office of the United States Attorney, Alexandria, Virginia, for Appellant. Geremy C. Kamens, Office of the Federal Public Defender, Alexandria, Virginia, for Appellees. ON BRIEF: Neil H. MacBride, United States Attorney, Alexandria, Virginia, Joseph E. DePadilla, Raymond E. Patricco, Jr., Assistant United States Attorneys, Office of the United States Attorney, Norfolk, Virginia; Virginia Vander Jagt, Jerome Teresinski, United States Department of Justice, Washington, D.C., for Appellant. Michael S. Nachmanoff, Federal Public Defender, Jeffrey C. Corey, Office of the Federal Public Defender, Alexandria, Virginia, Keith Loren Kimball, Assistant Federal Public Defender, Office of the Federal Public Defender, Norfolk, Virginia, for Appellee Mohamed Ali Said; Robert B. Rigney, Protogyrou & Rigney, PLC, Norfolk, Virginia, for Appellee Mohamed Abdi Jama; Bruce C. Sams, Norfolk, Virginia, for Appellee Abdicasiis Cabaase; Trey R. Kelleter, Vandeventer Black, LLP, Norfolk, Virginia, for Appellee Abdi Razaq Abshir Osman; David M. Good, David Michael Good, PC, Virginia Beach, Virginia, for Appellee Mohamed Farah.
Before KING, DAVIS, and KEENAN, Circuit Judges.
Vacated and remanded by published opinion. Judge KING wrote the opinion, in which Judge DAVIS and Judge KEENAN joined.

OPINION
KING, Circuit Judge:
The government appeals from the district court's published opinion and order of August 17, 2010, granting the joint pretrial motion of the five defendants-appellees Mohamed Ali Said, Mohamed Abdi Jama, Abdicasiis Cabaase, Abdi Razaq Abshir Osman, and Mohamed Farahto dismiss the 18 U.S.C. § 1651 piracy count from the eight-count superseding indictment brought against them. See United States *375 v. Said, 757 F. Supp. 2d 554 (E.D.Va.2010).[1] The defendants were charged with piracy under § 1651 for attacking, but not seizing or otherwise robbing, a United States Navy ship. See id. at 556-57 (describing indictment's allegations that, around 5:00 a.m. on April 10, 2010, defendants fired at least one shot on USS Ashland from skiff in Gulf of Aden). The district court's ruling dismissed the piracy count from the indictment, pursuant to Federal Rule of Criminal Procedure 12, because no taking of property was alleged. Id. at 556.
We heard oral argument in the government's interlocutory appeal from the Said opinion on March 25, 2011, and that same day ordered the parties to file supplemental briefs addressing the legal propriety of the procedure employed by the district court to dismiss the piracy count from the indictment. Thereafter, on April 20, 2011, we placed this appeal in abeyance pending our decision in United States v. Dire, 680 F.3d 446 (4th Cir.2012), which we issue today in tandem with this opinion.[2] We hereby remove this appeal from abeyance, vacate the district court's Said opinion, and remand for such other and further proceedings as may be appropriate, consistent with our decision in Dire.
VACATED AND REMANDED
NOTES
[1]  The government has not appealed the dismissal of the piracy count as to the sixth defendant charged in the indictment, Jama Idle Ibrahim.
[2]  Notably, counsel for the defendants in this appeal submitted an amicus curiae brief in support of the appeals of the Dire defendants.